DETAILED ACTION
This action is response to communication:  response to original application filed on 02/07/2019.
Claims 1-20 are currently pending in this application.  
The IDS filed on 02/07/2019 and 07/25/2019 have been accepted.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.




Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

As per claims 1-20, the independent claims recite transforming proximity “in view of conversion data.”  It is unclear what the term “in view of” means.  Does this mean that the conversion data is used to transform proximity data?  Further, the claims recite that the conversion data causes a set of alternate proximity data values to transform to a specific cryptographic value.  It is very unclear how everything ties together.  The claims recite gathering proximity data, transforming the proximity data, creating a key based on the transformed proximity data, and using the key to access the material.  It is unclear what the 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 10-14, 16, and 20 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Denning et al. US Patent Application Publication 2002/0136407 (hereinafter Denning).
As per claim 1, Denning teaches a method comprising: determining proximity data of a computing device (paragraph 71 with location value or proximity value of receiver device is determined); transforming the proximity data in view of conversion data associated with the computing device, wherein the conversion data causes a set of alternate proximity data values to transform to a specific cryptographic value (paragraphs 71 with using location and proximity values are used to generate location identity attribute; location identity is then used to derive a 
	As per claim 3, Denning teaches wherein the set of alternate proximity data values corresponds to a distance range in which the protected resource can be accessed by the computing device (paragarph 51 with proximity values and zones; see claims 1 and 6 wherein proximity values correspond to a zone; zones are areas in which encrypted digital information may be accessed). 
As per claim 10, Denning teaches wherein creating the cryptographic key comprises: accessing security data associated with the computing device and executing a key derivation function using the security data and the transformed proximity data (paragraph 62 wherein keys may be used along with location iformation to encrypt/decrypt data/keys).
	As per claim 11, Denning teaches wherein the security data comprises a security key and wherein the security key and the conversion data are stored in an enclave of the computing device (paragraph 62 wherein the security data may be private/public keys are stored in the memory and used with location data to encrypt/decrypt data).

	As per claim 13, Denning teaches wherein the mathematic transformation comprises a mathematical equation (paragraph 62 wherein keys from table are used to encrypt/decrypt key information, which requires mathematics); and the conversion data comprises input for the mathematical equation (paragraph 62, 73 and throughout wherein the keys are used to encrypt key data, which is an input).
	Claim 14 is rejected using the same basis of arguments used to reject claim 1 above. 
Claim 16 is rejected using the same basis of arguments used to reject claim 3 above.
Claim 20 is rejected using the same basis of arguments used to reject claim 10 above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2, 15, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Denning as applied above, in view of Li et al. US Patent Application Publication 2012/0243687 (hereinafter Li).
	As per claim 2, Denning teaches generating a key based on proximity dta, but does nto explicitly teach wherein determining the proximity data comprises calculating a distance between the computing device and a beacon in view of message latency.  However, utilizing message latency to define geographic boundaries is well known in the art.  For example, see Li (paragraph 80).
	At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to combine the teachings of Denning with Li.  One of ordinary skill in the art would have been motivated to perform such an addition to securely and efficiently encrypt data and increase security (paragraph 11 of Li).
Claim 15 is rejected using the same basis of arguments used to reject claim 2 above.
.

Claims 4, 5, 7-19, 17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Denning as applied above, in view of Glick et al. US Patent Application Publication 2002/0051540 (hereinafter Glick).

As per claim 4, although Denning teaches that information may only be accessed at specific geographic locations (see claim 1 of Denning), Dennig does not explicitly teach wherein transforming the proximity data comprises transforming the proximity data into the specific cryptographic value in response to the proximity data corresponding toa  distance within the distance range.  This would have been obvious.  For example, see Glick (paragraphs 90-107, wherein the proximity data is transformed into specific keys based on whether the device is within a prescribed geographical area).  
	At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to combine the teachings of Denning with Glick.  One of ordinary skill in the art would have been motivated to perform such an addition to create more security by providing a way to control the interchange of digital information (paragraph 15). 
As per claim 5, although Denning teaches that information may only be accessed at specific geographic locations (see claim 1 of Denning), Denning does not explicitly teach wherein the conversion data is selected to cause proximity data corresponding to a distance within a distance range to be transformed into the specific cryptographic value and proximity data corresponding to a distance outside the distance range to be transformed into another 
	At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to combine the teachings of Denning with Glick.  One of ordinary skill in the art would have been motivated to perform such an addition to create more security by providing a way to control the interchange of digital information (paragraph 15). 
	As per claim 7, Denning does not explicitly teach wherein the cryptorahpic key is created on a first computing device and is identical to a cryptographic key created on a second device, and wherein the creating the cryptographic key on the first computing device is performed without a key exchange between the first computing device and the second computing device.  However, this would have been obvious.  For example, see Glick (paragarph 17 wherein information is encrypted/decrypted using the same key; appliance that receives the digital information can generate key to decrypt material by itself; see paragraph 67 wherein information is encrypted before transferred to an appliance; generation of key/encryption takes place on one device, and the receiving device generates its own key to decrypt; see also paragraph 117 wherein keys are same;  see also paragraph 88 wherein generationg of encryption key and decryption key uses same process; see paragraph 89 wherein the geolockign key will be the same; see paragraph 119 wherien keys do not need to be shared).
At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to combine the teachings of Denning with Glick.  One of ordinary skill in the art would 
	As per claim 8, Denning does not explicitly each wherein the cryptographic key comprises a symmetric key and wherein using the cryptographic key to access the protected resource comprises using the symmetric key to decrypt data of the protected resource.  However, this would have been obvious.  For example, see Glick (paragraph 88 wherein encryption key and decryption key are generated same way; thus the keys are same/symmetric; see also paragraph 89 wherein the geolocking key will be the same).
At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to combine the teachings of Denning with Glick.  One of ordinary skill in the art would have been motivated to perform such an addition to create more security by providing a way to control the interchange of digital information (paragraph 15).
	As per claim 9, Denning as modified teaches wherein the symmetric key is created after the protected resource is encrypted, and wherein the symmetric key is identical to a symmetric key used to encrypt the protected resource (Glick paragraph 17 wherein the appliance receives the information and then generates key to decrypt; see paragraph 89 wherein the keys are the same.)
Claim 17 is rejected using the same basis of arguments used to reject claim 4 above.
Claim 19 is rejected using the same basis of arguments used to reject claim 5 above.

Claims 6 is rejected under 35 U.S.C. 103 as being unpatentable over Denning as applied above, in view of Ronca US Patent Application Publication 2015/0271155 (hereinafter Ronca)

At the time the invention as filed, it would have been obvious to one of ordinary skill in the art to combine the teachings of Denning with Ronca.  Ronca is relevant art as it deals with geo-fencing and cryptographic key material.  Further, one of ordinary skill in the art would have been motivated to perform such an addition to increase security (paragraph 3 of Ronca).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON KAI YIN GEE whose telephone number is (571)272-6431.  The examiner can normally be reached on Monday-Friday 8:30-5:00 PST Pacific.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr can be reached on (571) 272-3739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/JASON K GEE/Primary Examiner, Art Unit 2495